DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/28/2020, has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: The word “surface” in the 10th line of the claim should be deleted. Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  The claim appears to be missing a “.” at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claims 29 and 31] The claims recite the limitation of the “interface is free of a non-structural layer.” The examiner is unable to determine the metes and bounds of the claims, since it is unclear what is considered a “non-structural layer.” For purposes of examination, it is interpreted that any interface will meet the limitations of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-34 and 36-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tilson et al. (PGPub 2009/0301643).
[Claims 21 and 22] Tilson teaches a medical balloon (figure 1, item 20) comprising: 
an inner structural layer (figure 46g, item 72b); 
an intermediate structural layer (figure 46g, items 72c/72d/72e) disposed radially outward of the inner structural layer (figure 46g, item 72b); and 
an outer structural layer (figure 46g, item 72a) disposed radially outward of the intermediate structural layer (figure 46g, items 72c/72d/72e), 
wherein the intermediate structural layer (figure 46g, items 72c/72d/72e) comprises an inner portion (figure 46g, items 72c/72d; see annotated figure below) defining an inner surface of the intermediate structural layer (figure 46g, items 72c/72d/72e) adjacent the inner structural layer (figure 46g, item 72b) and an outer portion (figure 46g, items 72e/72d; see annotated figure below) defining an outer surface of the intermediate structural layer (figure 46g, items 72c/72d/72e) adjacent the outer structural layer (figure 46g, item 72a), 

    PNG
    media_image1.png
    314
    1199
    media_image1.png
    Greyscale

wherein the intermediate structural layer (figure 46g, items 72c/72d/72e) comprises reinforcing fibers (figure 46g, items 86a/86b) sandwiched between the inner portion (figure 46g, items 72c/72d) and the outer portion (figure 46g, items 72e/72d) (paragraph [0366]), and
wherein the inner portion (figure 46g, items 72c/72d) is formed from a first material and the outer portion (figure 46g, items 72e/72d) is formed from a second material different than the first material such that the inner and outer surfaces of the intermediate structural layer (figure 46g, items 72c/72d/72e) are formed by different materials (“same or different polymers”) (paragraph [0372]).
[Claim 23] Tilson teaches the limitations of claim 21, upon which claim 23 depends. In addition, Tilson discloses each of the inner portion (figure 46g, items 72c/72d) and the outer portion (figure 46g, items 72e/72d) comprises a respective film layer (“polymer films”) (paragraph [0374]).
[Claims 24, 25, 36, and 37] Tilson teaches the limitations of claims 21 and 22, upon which claims 24, 25, 36, and 37, depend. Tilson further discloses 
wherein one of the inner portion (figure 46g, items 72c/72d) and the outer portion (figure 46g, items 72e/72d) comprises a polyether block amide film (“polymer films”) (paragraph [0374]) layer (a portion of layer 72d is resin 208; paragraphs [0059], [0364]; resin 208 can be a flexible adhesive; figure 49 lists PEBAX as an adhesive) and the other of the inner portion (figure 46g, items 72c/72d) and the outer portion (figure 46g, items 72e/72d) comprises a nylon film (“polymer films”) (paragraph [0374]) layer (figure 47 lists nylon as a film material); and
wherein one of the inner structural layer (figure 46g, item 72b) and the outer structural layer (figure 46g, item 72a) comprises a polyether block amide film (“polymer films”) (paragraph [0374]) layer (paragraph [0373], layers can be joined by adhesive; figure 49 lists PEBAX as an adhesive) and the other of the inner structural layer (figure 46g, item 72b) and the outer structural layer (figure 46g, item 72a) comprises a nylon film (“polymer films”) (paragraph [0374]) layer (figure 47 lists nylon as a film material).
[Claims 26, 27, 38, and 39] Tilson teaches the limitations of claims 21 and 22, upon which claims 26, 27, 38, and 39, depend. Tilson also teaches 
each of the inner portion (figure 46g, items 72c/72d) and the outer structural layer (figure 46g, item 72a) comprises a polyether block amide film (“polymer films”) (paragraph [0374]) layer (inner portion: a portion of layer 72d is resin 208; paragraphs [0059], [0364]; resin 208 can be a flexible adhesive; figure 49 lists PEBAX as an adhesive) (outer structural layer: paragraph [0373], layers can be joined by adhesive; figure 49 lists PEBAX as an adhesive) and each of the outer portion (figure 46g, items 72e/72d) and the inner structural layer (figure 46g, item 72b) comprises a nylon film (“polymer films”) (paragraph [0374]) layer (figure 47 lists nylon as a film material); and
each of the inner portion (figure 46g, items 72c/72d) and the outer structural layer (figure 46g, item 72a) comprises a nylon film (“polymer films”) (paragraph [0374]) layer (figure 47 lists nylon as a film material) and each of the outer portion (figure 46g, items 72e/72d) and the inner structural layer (figure 46g, item 72b) comprises a polyether block amide film (“polymer films”) (paragraph [0374]) layer (outer portion: a portion of layer 72d is resin 208; paragraphs [0059], [0364]; resin 208 can be a flexible adhesive; figure 49 lists PEBAX as an adhesive) (inner structural layer: paragraph [0373], layers can be joined by adhesive; figure 49 lists PEBAX as an adhesive).
[Claims 28-31] Tilson teaches the limitations of claim 21, upon which claims 28-31 depend. In addition, Tilson discloses the inner structural layer (figure 46g, item 72b) and the outer structural layer (figure 46g, item 72a) have respective interfacing surfaces (adhesives) (paragraph [0373], layers can be joined by adhesive) that define an inner interface with the inner surface (see annotated figure above) of the intermediate structural layer (figure 46g, items 72c/72d/72e) and an outer interface with the outer surface (see annotated figure above) of the intermediate structural layer (figure 46g, items 72c/72d/72e), respectively; the interfacing surfaces being formed by a different material (adhesive) than the inner surface and the outer surface of the intermediate structural layer (figure 46g, items 72c/72d/72e) (polymer); wherein the inner and outer interfaces are free of a non-structural layer (see 112b interpretation above).
[Claim 32] Tilson teaches the limitations of claim 21, upon which claim 32 depends. Tilson further discloses the inner structural layer (figure 46g, item 72b) and the outer structural layer (figure 46g, item 72a) are formed from different materials (“same or different polymers”) (paragraph [0372]).
[Claim 33] Tilson teaches the limitations of claim 21, upon which claim 33 depends. Tilson also teaches at least one of the inner structural layer (figure 46g, item 72b), the intermediate structural layer (figure 46g, items 72c/72d/72e), and the outer structural layer (figure 46g, item 72a) comprises a fiber-reinforced (figure 46g, items 86a/86b) polymer (figure 46g; paragraphs [0366], [0374]).
[Claim 34] Tilson teaches the limitations of claim 33, upon which claim 34 depends. In addition, Tilson discloses each of the other two of the inner structural layer (figure 46g, item 72b), the intermediate structural layer (figure 46g, items 72c/72d/72e), and the outer structural layer (figure 46g, item 72a) comprises a non-reinforced polymer film (“polymer films”) (figure 46g; paragraph [0374]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Tilson et al. (PGPub 2009/0301643).
[Claim 35] Tilson teaches the limitations of claim 33, upon which claim 35 depends. Although teaching reinforcing fibers (figure 46g, items 86a/86b) in a polymer matrix (item 208 is an adhesive) (figure 49 teaches material options for said adhesive) that can be high strength and inelastic (paragraph [0367]), the embodiment relied upon in the rejection above does not specifically disclose the reinforcing fibers are metal.
However, Tilson teaches an alternative embodiment comprising strip 192 that can be placed as a layer within a balloon wall (figure 43; paragraph [0354]); wherein the strip can comprise a metal foil (paragraph [0519]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the reinforcing fibers taught in the embodiment of Tilson, to have included metal reinforcement, as taught in the alternative embodiment of Tilson, in order to provide increased versatility and functionality, by allowing for increased/alternative strength characteristics with the reinforcement layer of the balloon. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 7 a.m.-3 p.m. Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/10/2022